[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               OCT 18, 2006
                               No. 05-14649                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 05-00014-CR-T-23-MAP

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

GLOVER ANDRE YAWN,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (October 18, 2006)

Before ANDERSON, BIRCH and HULL, Circuit Judges.

PER CURIAM:

     Grady C. Irvin, Jr., appointed counsel for Glover Andre Yawn, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no issues of arguable merit, counsel’s motion to withdraw is GRANTED and

Yawn’s convictions and sentences are AFFIRMED.




                                          2